Title: To James Madison from Louis-André Pichon, 14 April 1802
From: Pichon, Louis-André
To: Madison, James


Monsieur,
Georgetown le 24. Germinal an 10. (14. avril 1802.)
Le Congrès ayant fait l’appropriation nécéssaire pour mettre à exécution la convention Signée entre la République française et les Etats Unis, le 9. vendemiaire an 9, J’ai l’honneur de vous adresser ci Joints deux tableaux comprenant, le premier, la liste des bâtimens appartenant à la République française qui doivent être restitués par les Etats Unis d’après l’article 3. de la ditte Convention, et le Second celle des propriétés particulières dont Je réclame la restitution en mes mains, attendu l’absence des propriétaires et conformément à ce qui a été antérieurement convenu de la part du Gouvernement des Etats Unis. Je Joins à ces pieces, Monsieur, Extrait des instructions que Je recus, à mon départ, du Ministre de la Marine lesquelles Sont une autorisation qui paraitra Sans doute Suffisante, indépendamment de ma responsabilité officielle, pour Justifier le versement de ces propriétés en mes mains auquel Monsieur Le Président des Etats Unis a bien voulu consentir.
J’ai divisé, Monsieur, Sous deux chapitres les propriétés privées: Le premier comprend les bâtimens amenés dans les ports des Etats Unis et condamnés en premiere instance par leurs cours de Justice. Le Second les prises conduites à l’Etranger et vendues Sans formes Légales. Pour cette espece de propriétés, J’ai pris le montant net des ventes tel qu’il est porté dans les renseignemens reçus par le département de la marine aux Etats Unis, quoiqu’il ne paraisse pas douteux qu’il y ait eu dans la Manutention, comme dans la distribution de ces propriétés, beaucoup de confusion et de désordre. J’ai Pensé que Sur ces procédés irréguliers, commis au loin et hors du contrôle des Gouvernemens Respectifs, il fallait couper court à toute discussion et user d’une conciliation dont, de part et d’autre, considerant le passé, on a également besoin.
J’ai porté, Monsieur, comme vous le verrez, dans ce tableau une prise Portugaise faite par un de nos corsaires, recapturée par un bâtiment Américain liberée par l’amirauté de St. christophe le 5. 7bre. 1800. et par conséquent rentrant dans la convention du 9. vendemiaire an 9. J’ai reçu du Ministre des Relations Extérieures un ordre Spécial de réclamer cette propriété, et vous trouverez ci Jointes deux pieces qui constatent les circonstances de Sa libération et de Sa vente par l’agent des Etats Unis dans la colonie Susmentionée.
Quant aux prises conduites dans les Etats Unis, J’ai hésité, Monsieur à porter les montans nets; attendû le tort notable qui en résulte pour les propriétaires. Ces condamnations ayant eu lieu Sous les yeux des Etats Unis, partie du produit ayant été reçu dans leur trésor, il m’a paru, Monsieur, qu’il pourrait Sembler Juste d’allouer le montant brut des ventes. Si vous comparez les deux resultats vous verrez qu’en certains cas il y a une déduction réellement ruineuse Sur la propriété. Je citerai Seulement le cas des Deux Anges qui de 75,000. Dollars est réduit à $53,000. et cette prise, vous le Savez, a été un acte réellement injuste et contraire à toutes les regles. Je laisse, Monsieur, à la Justice de Mr. Le Président à déterminer Sur cette question: Je dirai Seulement, pour l’examiner Sous le point de vue de la réciprocité, que les propriétés Américaines qui ont été vendues en France Subiront de bien moindres défalcations par la différence du marché: Les bâtimens Américains étaient généralement chargés de denrées qui Se vendaient cher en Europe et c’était le contraire pour nos bâtimens amenés aux Etats Unis: Une autre considération, qui ne me parait pas Sans quelque poids, c’est la différence des droits, aux Etats Unis et en france, Sur les denrées: laquelle est, de beaucoup, au désavantage de la france.
Quelque Soit le parti adopté, Je desire, Monsieur, qu’il le Soit de maniere à entrainer le moins de délais possible; La facilité qui m’est donnée par les Etats Unis perdant tous les Jours de Sa valeur par les retards qu’elle éprouve.
J’aurai l’honneur, Monsieur, de vous rappeler ultérieurement les indemnités qui Sont réclamées pour quelques prises. En attendant, Monsieur, Je vous prie d’agréer l’assurance de mon profond respect et de ma parfaite considération.
L. A. Pichon
 

Condensed Translation
The appropriation for executing the Convention of 1800 having been made by Congress, Pichon encloses two tables. The first lists ships belonging to the French government that must be restored under article 3; the second lists the private properties that Pichon claims on behalf of the absent owners. Also enclosed is an extract of his instructions from the minister of marine, which will serve as his authorization to receive these payments from the U.S. government. Has divided the private property into two parts: those ships brought to American ports and condemned by U.S. courts; and prizes taken to foreign ports and sold without legal proceedings. For ships sold outside the U.S., Pichon calculated the total amount due French nationals from information provided by the U.S. government. Included in this list is a Portuguese prize taken by France and then recaptured by an American ship. Has received a special order from the minister of foreign relations to reclaim this property; encloses two documents explaining the circumstances of the case. As for the prizes taken to the U.S., wishes to calculate the restitution due to French nationals according to the gross amount of the sales rather than the net amount. Cites the case of the Deux Anges, in which $75,000 has been reduced to $53,000. Asks that these questions be resolved with as little delay as possible.
 

   
   RC and enclosures (DNA: RG 59, NFL, France, vol. 1). RC in a clerk’s hand, signed by Pichon; docketed by Brent. For surviving enclosures, see nn. 2 and 3.



   
   The “Act making an appropriation for defraying the expenses which may arise from carrying into effect” the Convention of 1800 provided a sum not to exceed $318,000 and was signed into law on 3 Apr. 1802 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:148).



   
   The enclosed lists (5 pp.) are filed after Pichon to JM, 3 Dec. 1801.



   
   Pichon enclosed two extracts from the minister of marine. The first, dated 12 Dec. 1800 (2 pp.), authorized Pichon to sell the ships in the U.S. claimed by French merchants for restitution and laid out the procedures for reimbursing the owners. The second extract, of the same date (2 pp.), instructed Pichon to sell, in certain cases, the ships claimed by France.



   
   The enclosures relating to the case of the Gloria dal Mar have not been found.



   
   For the case of the Deux Anges, see Pichon to JM, 4 Jan. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:368 and n. 1).


